By the Court.
It appears, by the pleadings, that the defendant was an inhabitant of the state of Connecticut, and was not within the jurisdiction of the Court of Common Pleas for the county of Berkshire, at the time of the pretended service of the writ; therefore, the court had no legal jurisdiction of the cause, and so no action ought to be admitted on said judgment: But full credence ought to be given to judgments of the courts in any of the United States, where both parties are within the jurisdiction of such courts at the time of commencing the suit, and are duly served with the process, and have or might have had a fair trial of the cause; all which, with the original cause of action, ought to appear by the plaintiff’s declaration in action of debt on such judgment.
Dteb, J., said further,— That the original action was upon a covenant real, and locally annexed where the lands lie; and the judgment being by default, this court never could take cognizance of or examine into the justice of the cause; therefore, cannot enforce the judgment on which this action is brought.
Note.— Judge Ellsworth excused himself from giving an opinion in this case, having formerly been of counsel.
The two preceding cases were adjudged the last term.